     Case 2:19-cv-00697-RFB-DJA Document 10 Filed 08/10/20 Page 1 of 4




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    DAVID ALAN METCALFE,                                   Case No. 2:19-cv-00697-RFB-DJA
 8                            Plaintiff,
                                                             ORDER
 9          v.
10    SHERIFF SHARON WEHRLY, ET AL.,
11                            Defendant.
12

13          This matter is before the Court on Plaintiff’s Motion to Extend Time to File Amended

14   Complaint (ECF No. 9), filed on August 5, 2020. Plaintiff explains the factors affecting his

15   ability to move forward based on the Screening Order (ECF No. 6). For example, he indicates

16   delays in receiving Court filings and additional time needed to draft an amended complaint. The

17   Court will grant his request for relief in part. Specifically, the Court will order the clerk of the

18   Court to send him 5 USM-285 forms. It will also grant Plaintiff an additional 45 days to submit

19   an amended complaint if he believes he can cure the deficiencies outlined in the Screening Order.

20   His other requests – to extend time to obtain an attorney or appoint one and a copy of the Court

21   rules – are denied.

22          Accordingly,

23          IT IS THEREFORE ORDERED that Plaintiff’s Motion to Extend Time to File

24   Amended Complaint (ECF No. 9) is granted in part and denied in part as follows:

25          1. The Clerk of the Court shall send 5 USM-285 forms to Plaintiff.

26          2. He is granted 45 days from the date of this order to file an amended complaint in

27               compliance with the Screening Order (ECF No. 6).

28   ///
     Case 2:19-cv-00697-RFB-DJA Document 10 Filed 08/10/20 Page 2 of 4




 1        3. All other requests for relief are denied.

 2        DATED: August 10, 2020

 3
                                                         DANIEL J. ALBREGTS
 4                                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
       USM-285 is a 5-part form. Fill out the form and print 5 copies. Sign as needed and route as specified below.
                        Case 2:19-cv-00697-RFB-DJA Document 10 Filed 08/10/20 Page 3 of 4
  U.S. Department of Justice                                                              PROCESS RECEIPT AND RETURN
  United States Marshals Service                                                          See "Instructions for Service of Process by U.S. Marshal"

   PLAINTIFF                                                                                                             COURT CASE NUMBER


   DEFENDANT                                                                                                             TYPE OF PROCESS


                        NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

       SERVE
          AT     {      ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)


   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                Number of process to be
                                                                                                                     served with this Form 285

                                                                                                                     Number of parties to be
                                                                                                                     served in this case

                                                                                                                     Check for service
                                                                                                                     on U.S.A.

       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
       All Telephone Numbers, and Estimated Times Available for Service):
Fold                                                                                                                                                                   Fold




   Signature of Attorney other Originator requesting service on behalf of:                ✘   PLAINTIFF           TELEPHONE NUMBER                  DATE

                                                                                              DEFENDANT

       SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the total     Total Process   District of      District to        Signature of Authorized USMS Deputy or Clerk                 Date
   number of process indicated.                            Origin           Serve
   (Sign only for USM 285 if more
   than one USM 285 is submitted)                          No.              No.

   I hereby certify and return that I  have personally served ,       have legal evidence of service,     have executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

          I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (if not shown above)                                                                     A person of suitable age and discretion
                                                                                                                                then residing in defendant's usual place
                                                                                                                                of abode
   Address (complete only different than shown above)                                                                       Date                  Time
                                                                                                                                                                           am
                                                                                                                                                                           pm

                                                                                                                            Signature of U.S. Marshal or Deputy


   Service Fee          Total Mileage Charges Forwarding Fee             Total Charges         Advance Deposits     Amount owed to U.S. Marshal* or
                        including endeavors)                                                                        (Amount of Refund*)

                                                                                                                                          $0.00
   REMARKS:




   PRINT 5 COPIES: 1. CLERK OF THE COURT                                                                                                 PRIOR EDITIONS MAY BE USED
                   2. USMS RECORD
                   3. NOTICE OF SERVICE
                   4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,                                                                      Form USM-285
                      if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                      Rev. 12/15/80
                   5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                Automated 01/00
     Case 2:19-cv-00697-RFB-DJA Document 10 Filed 08/10/20 Page 4 of 4

INSTRUCTIONS FOR SERVICE OF PROCESS BY U.S. MARSHAL

Please type or print legibly, insuring readability of all copies. DO NOT DETACH ANY
COPIES. Submit one complete set of this form (USM-285) and one copy of each writ for each
individual, company, corporation, etc., to be served or property to be seized or condemned. The
applicable fees for such service(s) (T28, USC Sec. 1921 establishes the fees for service of
process by the U.S. Marshal) may be required prior to said service.

For service of any process upon an officer or agent of the United States Government, submit a
copy of the writ and a set of Form USM-285 for each officer or agent upon whom service is
desired. Submit three (3) additional copies of the writs for service upon the Government of the
United States. The U.S. Marshal will serve one (1) upon the U.S. Attorney and will forward two
(2) to the Attorney General of the United States. (When the applicable box is checked,
completion of the final signature block by the U.S. Marshal or his Deputy always certifies
service on the U.S. Attorney and the Attorney General, regardless of whether other defendants
on the writ were served.) Failure to provide any of the copies will delay service of the writ.

Complete all entries above the double line. Mark all applicable check boxes and use the ''Special
Instructions'' to advise of any information that will assist the U.S. Marshal in expediting service.

If more than one writ and USM-285 is submitted on a single case, the U.S. Marshal will receipt
for all of them on the first USM-285. You will receive for your records the last (No. 5)
"Acknowledgment of Receipt" copy for all the USM-285 forms you submit. When the writ is
served, you will receive the No. 3 Notice of Service copy. This copy will be identical to the
return to the Clerk of the Court.

Upon completion of all services (if the Marshals fees were not requested or tendered in advance
or if additional fees are indicated), you will receive a ''Billing Statement'' (copy 4 of USM-285)
from the United States Marshal. (NOTE: Copy 4 should be returned, by you, to the U.S.
Marshal, together with your payment of the amount owed.

Additional supplies of the USM-285 may be obtained from the Clerk of the U.S. District Court
or U.S. Marshal, without cost.
